Detailed Action
1. 	This Action is in response to Applicant's amendment filed on February 18, 2021. Claims 1, 3, 4 and 6-21 are currently pending in the present application. This Action is made FINAL.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 3, 4, 6, 7 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Evans; Nicholas George et al. (US 20140213301 A1), hereafter “Evans,” in view of ZHENYU LI (CN 102395102 A), hereafter “LI.” 
	Consider claim 1. Evans discloses a method comprising: storing, by a tracking system server, information identifying each computing device of a plurality of computing devices and a location of each computing device (see fig. 1, pars. 0033 and 0046, where Evans discloses in some configurations, the second network 110 is a point-to-point network including the tracking device 106 and one or more mobile devices that fall within a proximity of the tracking device 106. The data manager 208 may store and manage information associated with users, mobile devices, tracking devices, permissions, location requests, and other data that may be stored and/or maintained in a database related to performing location services of tracking devices);  determining, by the tracking system server, a most recent location associated with a tracking device see par. 0042; [0042] The tracking system 100 also includes a tracking device location manager 206. The tracking device location manager 206 may receive and process an indication that the tracking device 106 is lost from a mobile device (e.g., mobile device 102 or community mobile devices 104). For example, the tracking system 100 may receive a lost indication from a mobile device 102 indicating that the tracking device 106 is lost. The tracking device location manager 206 may set a flag on a database (e.g., tracker database 212) indicating that the tracking device 106 is lost. The tracking device location manager 206 may also query a database to determine tracking information corresponding to the associated user 103 and/or tracking device 106. The tracking system 100 may obtain tracking device information and provide the tracking device information or other information associated with the tracking device 106 to a plurality of community mobile devices 104 to be on alert for the lost or unavailable tracking device 106. The tracking device location manager 206 may also be used to receive and process a response to a tracking request that is received from one or more community mobile devices 104 that detect the tracking device 106 and respond to the tracking request. For example, the tracking system 100 may receive a response to the ); receiving, by the tracking system server from a first computing device of the plurality of computing devices, a tracking device request including an identifier for the tracking device (see par. 0034, where Evans discloses in such situations, the mobile device 102 can be configured to send an indication that a tracking device 106 is lost to the tracking system 100, requesting assistance in finding the tracking device); identifying, by the tracking system server, a second computing device from the plurality of computing devices based on the stored location of the second computing device and a most recent location associated with the tracking device (see pars. 0036 and 0042, where Evans in particular, the tracking system 100 may set a flag for a tracking device 106 to indicate that the tracking device 106 lost and monitor communications received from the community mobile devices 104 indicating the location of one or more tracking devices 106 within proximity of the community mobile devices 104. The tracking system 100 can determine whether a specific location is associated with the lost tracking device 106 and provide any location updates associated with the tracking device 106 to the mobile device 102 and [0044] The tracking device location manager 206 may further receive updated locations from the community of mobile devices 104 that are constantly scanning for nearby tracking devices 106…); and sending, by the tracking system server to the second computing device, a tracking device forwarding request including the identifier for the tracking device (see par. 0037, where Evans discloses the tracking system 100 can send a location request associated with the tracking device 106 to each of the community mobile devices 104. The location request can include any instructions and/or information necessary for the community mobile devices 106 to find the tracking device 102. For example, the location request can include a unique identifier associated with the tracking device 106 that can be used by the community mobile devices 104 to identify the tracking device 106. Accordingly, if one of the community mobile devices 104 detects a communication with the tracking device 106 (e.g., if the community mobile device 104 is within range).
Evans, however, does not particular refer to the following limitation taught by LI, in analogous art; receiving instructions for the tracking device, wherein the second computing device is configured to send the instructions for the tracking device to the tracking device (see abstract; the first mobile terminal receives a control instruction transmitted by the second mobile terminal, the control instruction is used for controlling the first mobile terminal to perform processing operation after the mobile terminal is lost).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Evans, who discloses receiving and sending information to devices in close proximity to a tracking device in paragraphs 35-37 and have it include the teachings of LI. The motivation would have been in order to aid the tracking of a lost device using nearby devices (see abstract). 
claim 3 in view of claim 1 above. Evans further discloses wherein the most recent location associated with the tracking device is provided by the reporting computing device of the plurality of computing devices in response to the reporting computing device receiving a signal from the tracking device (see par. 0042).
Consider claim 4 in view of claim 1 above. Evans further discloses receiving, by the tracking system server from the reporting computing device, the identifier for the tracking device and a first location associated with the tracking device; storing, by the tracking system server, the first location associated with the tracking device in association with the identifier for the tracking device and a time of receiving the identifier and location from the reporting computing device; receiving, by the tracking system server from a third computing device of the plurality of computing devices, the identifier for the tracking device and a second location associated with the tracking device; and storing, by the tracking system server, the second location associated with the tracking device in association with the identifier for the tracking device and a time of receiving the identifier and location from the third computing device; and wherein the determining, by the tracking system server, the most recent location associated with the tracking device comprises selecting the most recent location associated with the tracking device by comparing the time of receiving the identifier and location from the reporting computing device and the time of receiving the identifier and location from the third computing device (see pars. 0033-37, where Evans discloses using community devices to aid in the search of a lost device).
Consider claim 6 in view of claim 1 above. Evans further discloses identifying the second computing device from the plurality of computing devices based on the second 
Consider claim 7 in view of claim 1 above. Evans further discloses identifying the second computing device from the plurality of computing devices based on the second computing device being the computing device of the plurality of computing devices computing device with a location closest to the most recent location associated with the tracking device (see pars. 0034 and 0036).
Consider claim 11 in view of claim 1 above. Evans further discloses wherein the tracking device request from the first computing device indicates that the first computing device is not within a communication range of the tracking device (see par. 0034).
Consider claim 12 in view of claim 1 above. Evans further discloses wherein the first computing device or second computing device is a mobile device (see fig. 1, par. 0009).
Consider claim 13 in view of claim 1 above. Evans further discloses wherein the tracking device comprises a transmitter for broadcasting a beacon signal and circuitry for executing instructions (see fig. 11, par. 0039).
Consider claim 14 in view of claim 1 above. Evans further discloses wherein each computing device in the plurality of computing devices is executing an application associated with the tracking system server, the application configured to, when the computing device receives a signal from the tracking device, determine a location associated with the tracking device and provide the location associated with the tracking 
Consider claim 15 in view of claim 1 above. LI further discloses wherein the second computing device is further configured to send the instructions for the tracking device to the tracking device without notifying a user of the second computing device (see abstract). The motivation would have been in order to aid the tracking of a lost device using nearby devices (see abstract).
Consider claim 16 in view of claim 1 above. Evans further discloses wherein the tracking system server communicates with the first computing device and the second computing device via a first communication method and the second computing device is further configured to communicate with the tracking device via a second communication method (see fig. 1, par. 0033).
Consider claim 17 in view of claim 1 above. Evans further discloses wherein the instructions for the tracking device comprise instructions to: cause the tracking device to perform functions comprising one or more of emitting sound, playing a song, emitting light, or vibrating; cause the tracking device to add a list of computing devices to a list of verified computing devices stored by the tracking device; or modify a beacon frequency associated with a signal emitted by the tracking device (see pars. 0039 and 0067, Note: claim is written in alternative form).
Consider claim 18 in view of claim 1 above. Evans further discloses wherein the identifying the second computing device from the plurality of computing devices further comprises: identifying, by the tracking system server, an association between the second computing device and the tracking device (see pars. 0030 and 0033).
claim 19, the subject matter recited in this claim has already been addressed in rejection to claim 1. Therefore, it has been analyzed and rejected based upon the rejection to claim 1. Additionally, Evans at paragraph 82 and figure 11, discloses computer-readable medium and computer program to carry out the tasks as in claim 1 above.
Consider claim 20, the subject matter recited in this claim has already been addressed in rejection to claim 1. Therefore, it has been analyzed and rejected based upon the rejection to claim 1. Additionally, Evans at paragraph 82 and figure 11, discloses computer-readable medium, processor and computer program to carry out the tasks as in claim 1 above.
Consider claim 21 in view of claim 1 above. Evans further discloses wherein the instructions for the tracking device are configured to aid discoverability of the tracking device by the first computing device or a user associated with the first computing device (see par. 0037).
8.	Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of LI as applied to claims 1, and further in view of Fornari; Stefano (US 20090282123 A1), hereafter “Fornari.”
	Consider claim 8 in view of claim 1 above. Evans, as modified by LI, discloses all the limitations that this claim depends upon, but does not particularly refer to the following limitation, as taught by Fornari, in analogous art; receiving, by the tracking system server from the second computing device, a first confirmation message indicating that the instructions for the tracking device have been received by the tracking device; and sending, by the tracking system server to the first computing 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Evans, as modified by LI and have it include the teachings of Fornari. The motivation would have been in order ensure the delivery of the message (see pars. 0011 and 0032).
Consider claim 9 in view of claim 1 above. Evans, as modified by LI, discloses all the limitations that this claim depends upon, but does not particularly refer to the following limitation, as taught by Fornari, in analogous art; receiving, by the tracking system server from the second computing device, a first failure message indicating that the instructions for the tracking device have not been received by the tracking device identifying, by the tracking system server, a third computing device stored by the tracking system server from the plurality of computing devices based on a location of the third computing device and the most recent location associated with the tracking device (see par. 0042); and sending, by the tracking system server to the third computing device, a tracking device forwarding request including the identifier for the tracking device and the instructions for the tracking device, wherein the third computing device is configured to send the instructions for the tracking device to the tracking device (see pars. 0047-0049). The motivation would have been in order ensure the delivery of the message (see pars. 0047-0049).
Consider claim 10 in view of claim 9 above. Fornari, further discloses receiving, by the tracking system server from the second computing device, a first failure message indicating that the instructions for the tracking device have not been received by the .
Response to Arguments
9.	Applicant's arguments with respect to claim 1, 19 and 20 have been considered but are moot in view of the new ground(s) of rejection.
Response to Arguments
10.	Applicant's arguments filed on February 18, 2021 have been fully considered but they are not persuasive.
After carefully revising the office action pertinent to the present response and remarks, the following main point(s) have been identified: 
1) The Applicant, at pages 9 and 10 of the Applicant’s remarks, states the following:
“Even if the proposed Evans-Li combination were proper, it would still fail to disclose, teach, or suggest all of the limitations of independent Claims 1,19, and 20.


Evans discloses methods and systems for locating a tracking device, including associating a user with a tracking device, receiving an indication that the tracking device is lost, setting a flag indicating that the tracking device is lost, receiving a location within a proximity of the tracking device from one of a plurality of mobile devices associated with a community of users, and providing the location to the user. Abstract. As noted by the Examiner, Evans further discloses a mobile device determining an approximate distance between the mobile device of the user and the tracking device using a communication signal between the mobile device and the tracking device and presenting this approximate distance to the user of the mobile device. Para. 0034. Evans acknowledges however, that this method of determining distance may not be appropriate when the tracking device is outside of a communication range of the mobile device. Id. In that event, Evans discloses the mobile device sending an affirmative indication that the tracking device is lost to the tracking server and the tracking server flagging the tracking device to indicate that it is lost. Para.

The contrast between the method described in Evans and the method recited in the present claims is further evidenced by additional embodiments described in Evans. For example, Evans recites that that “each of the community mobile devices” can be provided a location request which includes instructions for the community mobile devices to find the lost tracking device. Para. 0037. Thus, rather than a targeted approach to providing instructions to the tracking device, Evans describes a wide-ranging search for a tracking device, where community mobile devices are provided instructions to facilitate the incidental discovery of the lost tracking device because the location of the tracking device is unknown. Neither Li nor Fornari makes up for these deficiencies of Evans and the Examiner does not assert otherwise.


Regarding point 1), first of all, the Examiners would like to point out that since the Applicant’s amendment to independent claims 1, 19 and 20 changes the scope of the claim by now reciting “based on the stored location,” the Examiner is permitted to use different references or citations and declared the arguments moot in view of the new ground(s) of rejections. However, since the Applicant’s presented some of those arguments to the Examiner in an Applicant interview conducted on February 16, 2020, the Examiner will proceed to response to the Applicant’s arguments on February 18, 2021.
In summary and based on Applicant’s interview on February 16, 2021, Applicant’s argument above are based on the believe that the tracking system server of the claimed invention relies on stored locations of the community device to aid the finding of a lost device, the stored locations are stored prior to any indication of any lost device. Whereas, according to the Applicant’s argument above, Evans community 
For example; paragraph 27, recites in part: “when one of a community of mobile devices that are scanning for nearby tracking devices and providing updated locations to the tracking system, the tracking system can associate the received location with a flagged tracking device, and relay the location to a user of the tracking device, thereby enabling the user to locate and track down the tracking device.” This statement makes it very clear that community of mobile devices provide constant location updates to the tracking system before even knowing whether a device is lost or not.
For example; paragraph 36, recites in part: “In one example, the tracking system may receive constant updates of tracking device 106 locations regardless of whether a tracking device 106 is lost and provide a most recent updated location of the tracking device 106 in response to receiving an indication that the tracking device 106 is lost.”
For example; paragraph 44, recites in part: “The tracking device location manager 206 may further receive updated locations from the community of mobile devices 104 that are constantly scanning for nearby tracking devices 106.”

Therefore, the argued features are written such that they read upon the cited reference(s).
Conclusion 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos Batista/
Primary Examiner - Art Unit 2642

February 25, 2021